SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

169
KA 10-00058
PRESENT: CENTRA, J.P., PERADOTTO, LINDLEY, SCONIERS, AND WHALEN, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

DEMETRIUS L. MACK, DEFENDANT-APPELLANT.


TIMOTHY P. DONAHER, PUBLIC DEFENDER, ROCHESTER (JANE I. YOON OF
COUNSEL), FOR DEFENDANT-APPELLANT.

SANDRA DOORLEY, DISTRICT ATTORNEY, ROCHESTER (NICOLE M. FANTIGROSSI OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Monroe County Court (Richard A.
Keenan, J.), rendered December 3, 2009. The judgment convicted
defendant, upon his plea of guilty, of criminal possession of a
controlled substance in the third degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: On appeal from a judgment convicting him, upon his
plea of guilty, of criminal possession of a controlled substance in
the third degree (Penal Law § 220.16 [1]), defendant contends that
County Court erred in refusing to suppress the physical evidence found
in his vehicle because the police did not have probable cause to
search the vehicle. Contrary to the People’s contention, defendant
argued in support of suppression that the search was unlawful because
the police did not have probable cause and thus preserved his present
contention for our review. Nevertheless, we reject defendant’s
contention. The police were entitled to stop defendant’s vehicle
based on his failure to use his turn signal before turning (see People
v Cuffie, 109 AD3d 1200, 1201; see generally Vehicle and Traffic Law §
1163 [a], [b]). Furthermore, the officer who stopped the vehicle
testified at the suppression hearing that he was familiar with the
odor of marihuana, and he detected that odor upon reaching the
driver’s door. “[I]t is well established that ‘[t]he odor of
marihuana emanating from a vehicle, when detected by an officer
qualified by training and experience to recognize it, is sufficient to
constitute probable cause’ ” to search a vehicle (Cuffie, 109 AD3d at
1201; see People v Ponzo, 111 AD3d 1347, 1347-1348).


Entered:    February 14, 2014                      Frances E. Cafarell
                                                   Clerk of the Court